Citation Nr: 1549413	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-15 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by defective vision (asserted as poor vision), to include refractive error, including as a manifestation of an undiagnosed illness or chronic multisymptom illness due to exposure to Gulf War hazards. 

2.  Entitlement to service connection for memory loss as a manifestation of an undiagnosed illness or chronic multisymptom illness due to exposure to Gulf War hazards.

3.  Entitlement to service connection for a disorder manifested by fatigue, to include hypogonadism, including as a manifestation of an undiagnosed illness or chronic multisymptom illness due to exposure to Gulf War hazards.

4.  Entitlement to service connection for hypertension, to include as a manifestation of an undiagnosed illness or chronic multisymptom illness due to exposure to Gulf War hazards.

5.  Entitlement to service connection for hyperlipidemia (asserted as high cholesterol), to include as a manifestation of an undiagnosed illness or chronic multisymptom illness due to exposure to Gulf War hazards.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder (asserted as memory loss).


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active military duty from June 1998 to May 2001, to include service in the Southwest Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In September 2011, the Veteran filed a notice of disagreement (NOD), was subsequently furnished with a statement of the case (SOC) in April 2012, and perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in June 2012.  Thereafter, the Veteran was provided with supplemental statements of the case (SSOC) in June 2012, February 2015, and August 2015.

This appeal was previously before the Board in November 2014 and April 2015.  The Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development, respectively for the purposes of obtaining a new VA examination and for verification of Foreign Service.  The AOJ has completed the requested development and no further action is necessary to comply with the Board's remand directives.  The matter is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.

The issue entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder (asserted as memory loss), is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The evidence of record contains medical guidance explaining that the Veteran's defective vision (asserted as poor vision) is a sign or symptom that is characteristic of the currently diagnosed refractive error of the eyes.

3.  Refractive error of the eyes is not a disease or injury for VA compensation purposes.

4.  The evidence of record contains medical guidance explaining that the sign or symptom described by the Veteran as memory loss is, as shown by psychological examination, including neuropsychological testing, related to the known clinical diagnosis of a major depressive disorder.

5.  The evidence of record contains medical guidance explaining that the sign or symptom described by the Veteran as fatigue is, as shown by examination, related to the known clinical diagnosis of hypogonadism.

5.  Hypogonadism was not present during service, and is not shown to be causally or etiologically related to any injury, illness, or incident during service.

6.  Hypertension was not present during service or for many years thereafter, and is not shown to be causally or etiologically related to any injury, illness, or incident during service.

7.  The record evidence contains medical guidance explaining that hyperlipidemia (asserted as high cholesterol) is a laboratory finding; and, as such, hyperlipidemia is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a disorder manifested by defective vision (asserted as poor vision), to include refractive error, including as a manifestation of an undiagnosed illness or chronic multisymptom illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  The criteria for establishing service connection for memory loss, as a manifestation of an undiagnosed illness or chronic multisymptom illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  The criteria for establishing service connection for a disorder manifested by fatigue, to include hypogonadism, including as a manifestation of an undiagnosed illness or chronic multisymptom illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

4.  The criteria for establishing service connection for hypertension, to include as a manifestation of an undiagnosed illness or chronic multisymptom illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.317 (2015).

5.  The criteria for establishing service connection for hyperlipidemia, to include as a manifestation of an undiagnosed illness or chronic multisymptom illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

A standard March 2011 letter satisfied the duty to notify provisions.  This letter fully addressed the notice requirement in its entirety, which was sent to the Veteran prior to the initial adjudication in July 2011.  The letter informed the Veteran of what evidence was required to substantiate his claims, and of his and the VA's respective duties for obtaining evidence.  The Veteran presents no allegation that he has any evidence in his possession, which is needed for full and fair adjudication of this appeal.  The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in March 2011, VA provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  VA successfully completed the notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The service treatment records have been obtained.  Post-service VA and private treatment records and reports have also been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Veteran was provided VA medical examinations, including opinions, in May 2011 and February 2015.  These VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, VA's duty to assist has been met.

In April 2015, the Board remanded this matter to the AOJ in order to verify the Veteran's Foreign Service.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II.  Service Connection

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Certain chronic diseases, such as hypertension, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such a disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided such disability: (1) became manifest either during active duty in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1)(i)-(ii).

Facts

The Veteran's service records were reviewed.  His enlistment examination from July 1997 did not indicate any pertinent abnormalities.  See July 1997 Report of Medical History.  There were no documented symptoms, treatment, or diagnoses of memory loss, fatigue, high blood pressure, high cholesterol, depression, or vision problems during service.  The Veteran's last in-service physical from July 1998 reflects no pertinent medical issues, and reveals 20/20 vision in both eyes and a blood pressure reading within the optimum range of 116 systolic and 73 diastolic.  See July 1998 Report of Medical Examination.  Service treatment records also demonstrate that the Veteran was stationed at the Prince Sultan Air Force Base in Saudi Arabia in 1999.  See March 1999 Chronological Record of Medical Care.  Upon leaving service, the Veteran was offered a separation medical examination, but declined.  See February 2000 Medical Examination for Separation Statement of Option.  

Post-service records show that the Veteran was first diagnosed with hypertension, hyperlipidemia, and vision changes at a private facility between October 2009 and November 2010.  See October 2009 Internal Medicine Specialists note.  In October 2009, the Veteran was diagnosed with hyperlipidemia and depression; and, in June 2010, he was seen for complaints of fatigue accompanying an episode of diarrhea and fever.  See Id.; see also June 2010 Internal Medicine Specialists.  In November 2010, the Veteran was diagnosed with hypertension, and also presented with complaints of "gradual vision changes."  See November 2010 Internal Medicine Specialists.  

VAMC treatment records dated between August 2011 and November 2014 reveal no medical complaint or treatment for any vision related problem.  Nor are there any episodes of fatigue reported; discussions of this ailment are limited to a symptom of the Veteran's low testosterone/hypogonadism.  See September 2014 Endocrinologist note ("a review of the risks of testosterone treatment...could cause or worsen fatigue."); see also May 2014 Endocrinology Consult ("evaluation of severe hypogonadism...first told he had low testosterone approximately two years ago...was receiving 250mg twice a week (! - clearly excessive dose)...Poor energy level: yes, this is his chief complaint.").  July 2013 VAMC laboratory results present the assessment that "it is not clear whether this [hypogonadism] represents a pituitary problem...vs. a lingering suppression of the LH/testosterone axis by the use of wildly excessive dose of injected testosterone."  Id.  An August 2014 magnetic resonance imaging (MRI) notes that because the imaging of the Veteran's pituitary gland and brain was "normal," that there was "no finding to account for the patient's hypogonadism."  See September 2014 Endocrinology follow-up note.  Regarding his hyperlipidemia, a history of the disorder is noted throughout the VAMC records, but the laboratory records from August 2013 indicate normal readings for cholesterol (156 mg), triglycerides (96 mg), HDL cholesterol (38 mg), C-LDL (99mg).  See August 2013 Letter - Laboratory Test Results.  VA records indicate a history of hypertensive disease, but that such condition is under control through medication treatment.  See June 2013 Medical MD/PA/NP General Note ("Patient's hypertension is well controlled with non-pharmacologic or other medication therapy.")

The Veteran underwent a VA examination in May 2011.  The Veteran was diagnosed with essential hypertension, but the examiner did not offer an opinion with regard to the relation of the disease to service.  See May 2011 VA examination.  The examiner did not provide discussion regarding the Veteran's vision, hyperlipidemia, fatigue, or depression.  Id.  In addition, the Veteran complained that this examination was inadequate and pointed to several discrepancies that the Board concurred with in a November 2014 remand.  See November 2014 Board decision.  As such, the medical opinions from this examination are given little probative weight.

The Veteran was afforded a VA examination in February 2015.  See February 2015 VA examination.  Following review of the Veteran's case-file, an in-person examination was conducted, which included mental health and vision screenings, and a Gulf War General Medical Examination.  Id.  During the eye examination, the examiner noted that while the Veteran "wears glasses," it is for refractive error only and therefore the Veteran "does not have 'bad vision.'"  Id.  The Veteran's vision was "correctable to 20/20," thus these results did "not represent a known pathological clinical diagnosis."  Id.  Regarding his memory loss, the VA examiner identified "mild memory loss, such as forgetting names, directions or recent events," as a symptom of the Veteran's diagnosis of depression.  Id.  The examiner also concluded that the Veteran's "hypogonadism (claimed as fatigue), essential HTN, hyperlipidemia are less likely as not caused by a specific exposure event experienced during service."  Id.  Specifically, the VA examiner identified the Veteran's claim of fatigue as a "symptom," rather than a diagnosis, that is "known" to be a product of "hypogonadism with low testosterone."  Id.  The examiner noted that the Veteran was diagnosed with hypogonadism in early 2010 following a 2009 diagnosis of hypothyroidism, explaining that his complaint of extreme tiredness continued to persist.  Id.  The results and assessments identified in the July 2013 VAMC laboratory testing and August 2014 MRI for the Veteran's hypogonadism were identified by the examiner in the opinion.  Id.  The examiner opined that the Veteran's hypogonadism was a disease "with a clear and specific etiology and diagnosis."  Id.  The examiner provided a current diagnosis of essential hypertension and noted that the Veteran was first diagnosed with the disease in 2009.  Id.  After a review of the claims file, the examiner found that "neither STRs nor other medical documentation during or proximate to military service show signs or symptoms of hypertension."  Id.  Regarding hyperlipidemia, claimed as high cholesterol, the examiner explained that this disorder is "a lab finding, which is normal."  Id.  The August 2013 laboratory work denoting normal cholesterol readings was identified in the opinion, as well as the fact that there was "no evidence of hyperlipidemia at today's visit."  Id.

The Veteran also provided personal statements and the results of research he conducted regarding environmental exposure.  In his December 2010 claim form, the Veteran stated that he was exposed to "smoke from oil fires...burning feces... [and] burn pits."  See February 2010 VA Form 21-526.  Throughout the appeal period, the Veteran also provided multiple articles, which tend to suggest a link between various diseases and service in the Gulf War, including anthrax vaccinations.  See December 2010 VA Form 21-4138; see also Government Accountability Office (GAO) Testimony before the Subcommittee on National Security, Emerging Threats and International Relations, Committee on Government Reform, House of Representatives: Anthrax, federal Agencies Have Taken Some Steps to Validate Sampling MethodsGAO-06-756T (May 9, 2006).

Analysis

The Gulf War presumption of service connection applies if the symptoms, which are alleged to be manifestations of either an undiagnosed illness or a medically unexplained chronic multisymptom illness, cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(i)-(ii); see also VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); Neumann v. West, 14 Vet. App. 12, 22-23 (2000).

Defective Vision/Refractive Error

The Veteran asserts that he has defective vision, which he maintains is a result to his exposure to Gulf War hazards.

The Veteran was afforded a VA eye examination in February 2015.  As noted above, the examiner identified that the Veteran "does not have 'bad vision,'" rather a "refractive error," and explained that because the Veteran's vision was correctable to 20/20 with glasses, such results did not present a "known pathological clinical diagnosis."  Although the Veteran purports that he has defective vision (asserted as poor vision), which he maintains is the result of either an undiagnosed illness or medically unexplained multisymptom illness, the clinical data from the VA eye examination are unequivocal in establishing a diagnosis of refractive error of the eye.  Where, as in this case, the Veteran's defective vision has been attributed to a known a clinical diagnosis, the provisions of 38U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not apply.

Similarly, 38 C.F.R. § 3.303(c) proscribes that refractive error of the eye is not a disease or injury within the meaning of veterans' benefits law.  See also 38 C.F.R. § 4.9 (2014).  Also, VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Therefore, refractive error of the eye as such is recognized by applicable law as a developmental defect, and is not a disease or injury for which VA compensation benefits (i.e., entitlement to service connection) may be awarded.  See 38 C.F.R. §§ 3.303(c), 4.9; see generally Winn v. Brown, 8 Vet. App. 510, 516 (1996) (ruling that 38 C.F.R. § 3.303(c) is a valid exercise of the authority granted to the Secretary in 38 U.S.C. §  501).

The Board observes that service connection may be granted for additional disability due to disease or injury superimposed upon a developmental defect during service.  VAOPGCPREC 82-90 (1990).  However, the record before the Board contains no competent evidence of an additional eye disability related to military service.  While the record reflects that the Veteran was diagnosed with refractive error, which is treated with corrective glasses, there is no competent evidence of any additional disability superimposed on this condition because of his service during active duty, to include any exposure to Gulf War hazards.  The Board notes that the February 2015 VA examiner noted that the Veteran's vision was "correctable to 20/20." 

In sum, as the applicable laws and regulations do not permit service connection for refractive error of the eye, alone, and as the record evidence does not establish any additional disability imposed on this condition because of service, the claim must be denied.  See 38 U.S.C.A. § 5107(b).

Memory Loss & Fatigue

The Veteran contends, in essence, that he suffers from memory loss and fatigue, which he asserts are manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness and result from his exposure to Gulf War hazards.  However, as will be explained below, the record evidence reflects that both memory loss and fatigue are merely symptoms of the Veteran's major depressive disorder and hypogonadism disorders, respectively.

The Veteran's service treatment records show no treatment for or a diagnosis of a disorder manifested by memory loss or fatigue.  Likewise, post-service treatment records fail to reflect that the Veteran has ever been independently diagnosed with either fatigue or memory loss.  The record does not indicate that the Veteran was treated for memory problems following service, as evidenced by a March 2012 VAMC mental health screening that includes a notation that the Veteran's "long term and short term memory appear intact."  While post-service medical records are replete with complaints of fatigue/tiredness, these are wholly associated with the Veteran's diagnosis of hypogonadism.  See May 2014 Endocrinology Consult ("evaluation of severe hypogonadism...Poor energy level: yes, this is his chief complaint.").  

The February 2015 VA examination reflects a finding of "mild memory loss," but the examiner noted this to be a symptom of the Veteran's diagnosed depression.  The examiner also identified that the Veteran was currently experiencing fatigue, but that his "hypogonadism with low testosterone [is] a known cause of the symptom fatigue."

The Board observes that the Veteran asserts on multiple occasions that he suffers from memory loss and fatigue as a result of exposure to environmental hazards during the Gulf War.  While the Veteran has provided evidence as support of this theory, the facts and conclusions presented in the materials he researched are inapplicable to the specific set of facts and circumstances in this case.  As discussed above, the record before the Board shows that that Veteran's symptom of fatigue is attributed to the known clinical diagnosis of hypogonadism, and that his symptom of memory loss is attributed to the known clinical diagnosis of a major depressive disorder; of which, neither diagnosis was addressed by the medical materials proffered by the Veteran.

The Board has also considered the statements submitted by the Veteran, and on his behalf, asserting that his memory loss and tiredness are manifestations of an undiagnosed illness due to his Gulf War service.  The Board acknowledges that such lay statements on the issue of the diagnosis of his memory and fatigue are relevant though their probative value may be slight.  In any event, such lay statements seem to be premised on the Veteran's lay belief that there is an absence of any alternative diagnosis of his symptoms.  However, the diagnosis of his symptoms is medically complex and is not subject to lay observation by a layperson.  Accordingly, the Board finds the lay statements to be of minimal probative value compared to the detailed medical opinion regarding diagnosis.

In sum, as the record evidence before the Board establishes that the Veteran's symptoms of memory and fatigue have been associated with known clinical diagnoses, the Gulf War presumption of service connection under 38 U.S.C.A. § 1117, and 38 C.F.R. § 3.317 do not apply.

Hypogonadism

As aptly noted by the record, the Veteran symptom of fatigue has been associated with the known clinical diagnosis of hypogonadism.  

The evidence of record demonstrates a medical history of hypogonadism/low testosterone.  See February 2015 VA examination.  As such, the first element of service connection under Shedden, a current disability, has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the inservice disease or injury. 

Service treatment records reveal no complaint or treatment of an energy issue during service.  The complaints of fatigue first appear in the record in 2009.  Thereafter, the record evidence reflects that the Veteran sought treatment for hypothyroidism followed by treatment for low testosterone/hypogonadism in 2012.

As noted above, the 2015 VA examiner opined that the Veteran's hypogonadism is "less likely as not caused by a specific exposure event experienced during service."  The examiner based this opinion on the fact that "hypogonadism (claimed as fatigue)...[is a] disease[] with a clear and specific etiology and diagnosis."  The examiner identified several VAMC treatment records which identify the "specific etiology and diagnosis" of the Veteran's hypogonadism.  Specifically, the May 2014 endocrinologist note opines that the hypogonadism is due to either "wildly excessive doses of injected testosterone" or a pituitary problem.  The February 2015 examiner included in his opinion the results of the August 2014 brain MRI that demonstrates a normal pituitary gland, thus revealing the "excessive doses of injected testosterone" as the "specific etiology and diagnosis" identified in the rationale.  

The Veteran submitted several medical articles to support his theory.  While these articles were informative, as they discussed the possible effects of environmental exposure during the Gulf War generally and the types of symptoms various patients might experience, none of the articles discussed this Veteran's specific symptoms and resulting diagnoses, and accordingly is of limited probative value.  See, e.g., Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Wallin v. West, 11 Vet. App. 509, 513 (1998).

Without some competent evidence of a link between the Veteran's current disability and some incident in service, entitlement to service connection must be denied.  Currently, the only evidence of record providing such links are the Veteran's own statements.  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Veteran is capable of reporting his observation of the symptoms, which have led to a diagnosis of hypogonadism, but he is not competent to provide an etiology as to his current disorder, nor is he competent to draw conclusions or form opinions as to any pathology of his disorder to any incident in service. 

The Board has considered all of the Veteran's statements, reviewed the articles and treatises submitted in support of his claim.  However, taking into consideration the lack of complaints or treatment for symptoms of fatigue while in service, as well as the considerable length of time between his separation from service and his first diagnosis of hypogonadism, and the lack of nexus between his disorder and some incident in service the Board finds that service connection is not warranted.  The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a hypogonadism is denied

Hypertension 

The Board has considered the Veteran's lay statements in support of this claim.  In this regard, the Board notes that the Veteran is competent to provide his lay observation of symptoms he experiences.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), hypertension falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4.

To date, there is no medical evidence demonstrating a causal relationship between the Veteran's time in service and his currently diagnosed hypertension.

As noted above, the February 2015 VA examiner concluded that the Veteran's "hypertension, claimed as high blood pressure is less likely as not due to military service or service in the Gulf War."  In support of this rationale the examiner noted the lack of "signs or symptoms" of hypertension in any service or post-service records "during or proximate" to the Veteran's active duty.  The examiner noted that hypertension was first diagnosed in 2010, nearly a decade after the Veteran's discharge.

Because of the absence of a medical nexus, the Board finds that the evidence is against a grant of service connection for this disorder.  Although there is a current diagnosis of this disorder, importantly, it was not diagnosed during service.  The evidence of record fails to demonstrate that the Veteran had symptoms, was diagnosed or treated for the claimed disorder during service or that any current residuals can be related to his time in service. 

In summary, although the Veteran has a current diagnosis, the weight of the evidence reflects that the Veteran did not develop the claimed disorder during service.  There were no symptoms or diagnoses of the disorder during service. Furthermore, there are no medical opinions of record that link the Veteran's current diagnosis of hypertension to service.  Additionally, based on the evidence of record, service connection may not be granted on a presumptive basis for hypertension as a chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309.  Also, there is no evidence of continuity of symptomatology as the disorders were not specifically noted in service and they were not noted in post-service treatment records until many years after service.

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for hypertension.  As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeals are denied.

Hyperlipidemia

The Veteran is seeking service for hyperlipidemia (i.e., high cholesterol), which he asserts is due to his exposure to Gulf War hazards.

As noted, the record first indicates a hyperlipidemia diagnosis in 2009, followed by a consistent pattern of normal testing as evidenced by the 2015 VA examination report.  In fact, the 2015 VA examiner explained that hyperlipidemia is a laboratory finding, and that the testing for such a finding yielded normal results. See August 2015 VA examination ("08/16/2013 cholesterol 156 (normal), triglycerides 96 normal; HDL 38 normal; and LDL 99 normal.  No evidence of hyperlipidemia at today's visit.").  Hence, these clinical data do not evidence a qualifying chronic disability within the meaning of 38 C.F.R. § 3.317.

Hyperlipidemia (i.e., elevated cholesterol) represents only a laboratory finding, and it is not a disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  The Board can identify no medical evidence of a current disability related to any purported elevated cholesterol reading.  As applicable laws and regulations do not permit service connection for hyperlipidemia, alone, the claim must be denied.  38 U.S.C.A. §§ 1110, 5107(b); see Degmetich v. Brown, 104  F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1113 of the statute as requiring the existence of a present disability for VA compensation purpose cannot be considered arbitrary).


ORDER

Entitlement to service connection for a disorder manifested by defective vision (asserted as poor vision), to include refractive error, to include as due to a manifestation of an undiagnosed illness or chronic multisymptom illness, is denied. 

Entitlement to service connection for memory loss, as a manifestation of an undiagnosed illness or chronic multisymptom illness, is denied.

Entitlement to service connection for a disorder manifested by fatigue, to include hypogonadism, to including as a manifestation of an undiagnosed illness or chronic multisymptom illness, is denied.

Entitlement to service connection for hypertension, to include as a manifestation of an undiagnosed illness or chronic multisymptom illness, is denied.

Entitlement to service connection for a hyperlipidemia (asserted as high cholesterol), to include as a manifestation of an undiagnosed illness or chronic multisymptom illness, is denied.


REMAND

Upon review, the Board is of the opinion that further AOJ development is warranted concerning the issue of service connection for a psychiatric disorder, to include a major depressive disorder (asserted as memory loss).

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The record reflects a history of a depressive disorder with ongoing medical treatment, beginning in October 2009.  See October 2009 Internal Medicine Specialists note.  In a February 2015 VA psychiatric evaluation, the Veteran was diagnosed with a major depressive disorder.  See February 2015 VA examination.  The VA examiner identified the Veteran's diagnoses of hypothyroidism and hypogonadism as relevant to his psychiatric diagnosis.  Id.  Thereafter, the examiner noted the presence of multiple depressive symptoms, including mild memory loss.  Id.  Following the examination and a review of VA medical records, the examiner opined "his major depressive disorder...is at least as likely as not...related to his endocrine."  Id.  However, the examiner further elaborated his conclusion by stating that he had "no opinion regarding the relationship of his depression to anthrax vaccination without resorting to mere speculation."  Id.  

Service treatment records reflect that the Veteran received two anthrax vaccinations December 1998.  See December 1998 Immunization Record.  The Board recognizes that, the February 2015 VA examiner was unable to provide a nexus opinion regarding the Veteran's depressive disorder and his in-service immunizations without resorting to mere speculation.  Generally, the Board cannot rely on an examiner's conclusion that an opinion would be speculative unless there is an explanation for such opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In this case, the VA examiner provided no explanation for his opinion that he could not resolve the issue of the etiology of the Veteran's depression in regards to the Anthrax inoculation without resorting to mere speculation.  Under these circumstances, the Board finds that an addendum opinion-based on full consideration of the Veteran's documented medical history, and supported by clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83. 

 Accordingly, this matter is hereby REMANDED for the following actions:
 
1. With respect to the issue of service connection for a psychiatric disorder, to include a major depressive disorder (asserted as memory loss), obtain and associate with the claims file all updated treatment records.

2. Obtain an addendum opinion to the February 2015 mental health VA examination.  If deemed necessary by the examiner, afford the Veteran a VA mental health examination.  The examiner must be provided the claims folders, access to VBMS, and a copy of this Remand.  Should an examination be deemed necessary, all appropriate test and studies should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the evidence of record, the examiner is asked to address the following question:  is it at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder, including a major depressive disorder, that the Veteran now has, (1) had its onset during service; or, (2) was otherwise caused by, or the result of, any injury, illness, or incident that occurred during service, including the Veteran's history of anthrax vaccinations in December 1998?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

If there is a deficiency in the record, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5. After all of the above actions have been completed, re-adjudicate the issue of entitlement to service connection for a psychiatric disorder, to include a major depressive disorder (asserted as memory loss). If the benefit sought on appeal remains denied, issue to the Veteran (and his representative, if any) a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


